347 S.W.3d 171 (2011)
STATE of Missouri, Respondent,
v.
William BARMETTLER, Defendant/Appellant.
No. ED 94198.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2011.
Ellen H. Flottman, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
William Barmettler (Defendant) appeals from the judgment upon his conviction by a jury of one count of statutory sodomy in the first degree, in violation of Section 566.062, RSMo 2000,[1] and one count of child molestation, in violation of Section 566.067, for which Defendant was sentenced as a prior offender and a persistent sexual offender to thirty-years' imprisonment on the statutory sodomy count, without the possibility of probation or parole, and fifteen-years' imprisonment on the *172 child molestation count, with the sentences to be served consecutively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further references are to RSMo 2000.